Title: To Benjamin Franklin from John Thaxter, Jr., 7 March 1782
From: Thaxter, John Jr.
To: Franklin, Benjamin


Sir
Amsterdam 7th. March 1782.
Mr. Adams being obliged to go to the Hague this Morning to meet Mr. Le Duc de la Vauguyon, has prevented him from writing to your Excellency by this Post, and forwarding the inclosed Lists. He has therefore requested me to forward them, which I have the Honor to do, and to be, with the most perfect Respect, Sir, your Excellency’s most obedient and most humble Servant
John Thaxter Junr.
His Excellency Benjamin Franklin Esqr.
 
Endorsed: Mr Adams
